


110 HR 4275 IH: Keeping Americans Warm Act of

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4275
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Welch of Vermont
			 (for himself, Mrs. Christensen,
			 Mr. Wynn, Ms. Shea-Porter, Mr.
			 Allen, Mr. Ross,
			 Mr. Michaud,
			 Mr. Ellison,
			 Ms. Moore of Wisconsin,
			 Mr. Hare, Mr. Courtney, Mr.
			 Hodes, Mr. Payne,
			 Mr. Cohen,
			 Mr. McGovern, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Appropriations
		
		A BILL
		To provide additional appropriations for payments under
		  section 2604(e) of the Low-Income Home Energy Assistance Act of
		  1981.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Americans Warm Act of
			 2007.
		2.AppropriationsIn addition to any amounts appropriated
			 under any other Federal law, there is appropriated, out of any money in the
			 Treasury not otherwise appropriated, for fiscal year 2008, $1,000,000,000 for
			 making payments under section 2604(e) of the Low-Income Home Energy Assistance
			 Act of 1981 (42 U.S.C. 8623(e)), notwithstanding the designation requirement of
			 section 2602(e) of such Act (42 U.S.C. 8621(e)).
		
